In an action to recover damages for personal injuries, the defendant Juan Gonzalez appeals from so much of an order of the Supreme Court, Kings County (Vaughan, J.), dated October 9, 2002, as denied his motion for summary judgment dismissing the complaint insofar as asserted against him on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
In support of his motion for summary judgment, the defendant Juan Gonzalez established a prima facie case that the plaintiffs injuries were not serious (see Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiffs medical expert failed to specify the objective tests he performed in arriving at his conclusions concerning alleged restrictions in the plaintiffs range of motion (see Espinal v Galicia, 290 AD2d 528 [2002]; Greggs v Kurlan, 290 AD2d 533 [2002]). Accordingly, the plaintiff failed to raise a triable issue of fact (see CPLR 3212 [b]). Florio, J.E, Krausman, Luciano, Townes and Rivera, JJ., concur.